Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 12/17/2021 has been entered. Claims 1-20 remain pending in the application. Claims 1, 8-10 and 16 have been amended by the Applicant. Previous claim 9 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in light of Applicant’s amendment to claim 9.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on  continuation of application 15442461, filed 02/24/2017 , which claims priority from Provisional Application 62299547, filed 02/24/2016, Provisional Application 62299601, filed 02/25/2016 15442461 and from Provisional Application 62307263, filed 03/11/2016. 


Drawings
The applicant’s drawings submitted are not acceptable for examination purposes.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the new limitations including “a reflection-preventing only partially along the length of the spacer. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the new amendments in claims 1 and 10 include the recitation for “a reflection-preventing polarizer in the optically transmissive spacer and between the first and second polarizer, wherein the reflection-preventing polarizer extends only partially along the length of the spacer” which combination with the requirement that the optically transmissive spacer is a curved plate are not supported by the original specification or the drawings. As noted above, the only embodiment depicted in Figs. 16 or 19 is the one which includes reflection-preventing polarizer (740) in the optically transmissive spacer and between the first and second polarizer. However, this embodiment is described only as planar spacer, not a spacer is a curved plate. The curved embodiment of an optically transmissive spacer does not include any reflection-preventing polarizer as neither depicted in Fig. 18 nor otherwise supported in the original specification, which does not describe or mention any combinations of different embodiments.  In addition, the specification or the figures do not support the limitation where the reflection-preventing polarizer extends only partially along the length of the spacer, where the spacer is a curved spacer plate. Applicant noted paragraphs for alleged support of the above amendments are insufficient and do not provide adequate support. There does not appear to be a written description of the amended claim limitations noted above in the application as filed.  Therefore the support for the limitation is not apparent (see MPEP 2163.04, Sec. I). 
Claims 2-8 depend on claim 1 and therefore inherit the same deficiencies.
Claims 11-20 depend on claim 10 and therefore inherit the same deficiencies.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation “a reflection-preventing polarizer in the optically transmissive spacer and between the first and second polarizer, wherein the reflection-preventing polarizer extends only partially along the length of the spacer”. However, this limitation is confusing because it is unclear how it can be understood and treated given that the limitation in combination with the requirement that the optically transmissive spacer is a curved plate is not supported by the original specification or the drawings, and hence it is unclear how the reflection-preventing polarizer is curved, or even if the reflection-preventing polarizer  is curved or straight as part of the curved spacer plate. In addition, the above phrase that the  reflection preventing polarizer extends only partially along the length of the spacer, is also confusing because it is unclear what length of the spacer is meant? For example the surface length along the border with one or both first and second polarizers or some length of the total spacer between the first and second polarizer, or some other length of the spacer?  The above phrase limitations will be treated broadly such that the reflection-preventing polarizer may be curved or straight, and may extent in some length dimensions of the spacer. It is suggested to amend the claim and provide explanations in order to remove the indefiniteness issues.  
Claims 2-8 depend on claim 1 and therefore inherit the same deficiencies.
Claims 11-20 depend on claim 10 and therefore inherit the same deficiencies.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. US (hereafter Watson, of record, see Information Disclosure Statement dated, 08/03/2020) US 20140176818 A1 in view of Bruzzone et al. (hereafter Bruzzone, of record, see Information Disclosure Statement dated, 05/01/2019) US 6486997 B1 and further in view of Weber et al. (hereafter Weber, or record) US 20080151371 A1
Regarding independent claim 1, Watson teaches (see Figs. 1-4) a polarizing beam splitter (i.e. polarizing beam splitter in optical projector system e.g. 101, as 201, 301, paragraphs [01-02, 04-10, 18-23,32-36], see Figs. 1-4) comprising: 
an optically transmissive spacer having first and second opposing faces (i.e. as optically transmissive adhesive layer 228/328 with upper and lower sides, as depicted in Figs. 1-3, paragraphs [32-36]), 
wherein the optically transmissive spacer is a plate (i.e. as optically transmissive adhesive layer 228,328 is a plate layer with polarizer layers 225, 226, additional layer 223, as depicted in e.g. Figs. 1-2 and equivalents in Fig. 3, 325, 326 see paragraphs [23-26, 32-36]); 
a first polarizer on the first opposing face (i.e. e.g. polarizer 226 on upper side of 228, as depicted in Figs. 1-2, and equivalents in Fig. 3, 326, paragraphs [32-36]); and a second polarizer on the second opposing face (i.e. polarizer 225 on lower side of 228, as depicted in Figs. 1-2 and equivalents in Fig.3, 325 see paragraphs [32-36, 23-26]).
But Watson is silent that the plate of the optically transmissive spacer is a curved plate and that a reflection-preventing polarizer in the optically transmissive spacer and between the first and second polarizer, wherein the reflection-preventing polarizer extends only partially along the length of the spacer.
However, Bruzzone teaches in the same field of invention of projection system with wide-angle polarizing beam splitter including a curved polarizing beam splitter (see Figs. 1-7, Title, Abstract, col. 1 lines 14-40, col. 4 lines 1-43, col. 10 line 32-col. 11 line 45), and further teaches that the plate is a curved plate (i.e. as e.g. PBS 550 has a curved plate, as depicted in e.g. Figs. 5-7, col. 10-32-col. 11 line 45, which can be advantageously used in place of one or more beam shaping lenses various projection systems, as e.g. called micro displays which project directly into the viewer's eye in heads up displays, see e.g. Bruzzone, col. 10 line 55-col. 11 line 5). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing beam splitter plate design to include curved plate polarizing beam splitter design according to teachings of Bruzzone in order to provide higher light output and/or replace or augment other optical components, i.e. to advantageously use curved design in place of one or more beam shaping lenses in various projection systems, as e.g. micro displays which project directly into the viewer's eye in heads up displays (see e.g. Bruzzone, col. 10 line 55-col. 11 line 5, col. 4 lines 1-4). 
Further, Weber teaches in the same field of invention of hybrid polarizer (see e.g. Figs. 1-7, Title, Abstract, paragraphs [01-03, 41-49, 54, 57, 62-67, 73], which is used in display devices, e.g. as polarizing beamsplitter ) and further teaches a reflection-preventing polarizer in the optically transmissive spacer and between the first and second polarizer (i.e. as hybrid polarizer includes reflection-preventing polarizer i.e. absorbing element as absorbing polarizer 140, 240, 340 or 444, having polarizing  dye or pigment between opposite faces of e.g. 240, 340 or 444 and that is between two reflective polarizer stacks e.g. 220, 260 (or 320,360 or 442,446), see paragraphs 41-49, 54, 57, 62-67, 73], see e.g. Figs. 1-3, 6-7, providing further absorption of block light and achieving very high contrast, that is exceptionally valuable for display technology, see paragraphs [40-44, 73]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt polarizing beam splitter and spacer transmissive adhesive layer spacer of Watson to include absorptive polarizing element i.e. reflection-preventing polarizer according to teachings of Weber in order to provide further absorption of blocked light and thus achieve very high contrast, which is exceptionally valuable for display technology, (see Weber, paragraphs [40-44, 73]). 
As a result of the combination of Watson and Weber, the combination also discloses and renders obvious that the reflection-preventing polarizer extends only partially along the length of the spacer, because polarizing beam splitter spacer transmissive adhesive layer spacer includes additional absorptive polarizing element i.e. reflection-preventing polarizer, hence in the length of the spacer from first to second polarizer the reflection-preventing polarizer extends only partially, see Figs. 1-2 elements 225, 228, 226 and equivalents in Fig. 3, 325, 328, 326 see paragraphs [23-26, 32-36], in combination with added absorptive polarizing element i.e. reflection-preventing polarizer i.e. 240, 340 or 444 see paragraphs 41-49, 54, 57, 62-67, 73], see e.g. Figs. 1-3, 6-7 of Weber).   
Regarding independent claim 10, Watson teaches (see Figs. 1-4) a display system comprising a polarizing beam splitter (i.e. optical projector system with polarizing beam splitter e.g. 101, as 2021, 302, paragraphs [01-02, 04-10, 18-26,32-36], see Figs. 1-3) comprising: 
an optically transmissive spacer having first and second opposing faces (i.e. as optically transmissive adhesive layer 228/328 with upper and lower sides, as depicted in Figs. 1-3, paragraphs [32-36]), 
wherein the optically transmissive spacer is a plate (i.e. as optically transmissive adhesive layer 228,328 is a plate layer with polarizer layers 225, 226, additional layer 223, as depicted in e.g. Figs. 1-2 and equivalents in Fig. 3, 325, 326 see paragraphs [23-26, 32-36]); 
a first polarizer on the first opposing face (i.e. e.g. polarizer 226 on upper side of 228, as depicted in Figs. 1-2, and equivalents in Fig. 3, 326, paragraphs [32-36]); and a second polarizer on the second opposing face (i.e. polarizer 225 on lower side of 228, as depicted in Figs. 1-2 and equivalents in Fig.3, 325 see paragraphs [32-36, 23-26]); 
a light source (light source 155, paragraphs [22-26]); 
a spatial light modulator (reflective imager 131, paragraphs [22-26]; and 
a reflector (i.e. mirror 139, paragraphs [25-26]), 
wherein the polarizing beam splitter (i.e. 101 as e.g. 201, 301) is configured to: 
reflect light from the light source towards the reflector (i.e. as 101/201 reflects light 153 from source 155 towards reflector 139, paragraphs [25-27]); 
transmit light from the reflector to the spatial light modulator (i.e. as 101/201 transmits  light 155 from reflector 139 towards imager 131, paragraphs [25-27]); and reflect light from the spatial light modulator such that the light propagates away from the polarizing beam splitter and the light source (i.e. as 101/201 reflects light 157 from 131  away from 101/201 and 155 to exit the optical projection system, paragraphs [25-27], as depicted in Figs. 1-2).  
But Watson is silent that the optically transmissive spacer is a curved plate and that a reflection-preventing polarizer in the optically transmissive spacer and between the first and second polarizer, wherein the reflection-preventing polarizer extends only partially along the length of the spacer.
 However, Bruzzone teaches in the same field of invention of projection system with wide-angle polarizing beam splitter including a curved polarizing beam splitter (see Figs. 1-7, Title, Abstract, col. 1 lines 14-40, col. 4 lines 1-43, col. 10 line 32-col. 11 line 45), and further teaches that the plate is a curved plate (i.e. as e.g. PBS 550 has a curved plate, as depicted in e.g. Figs. 6-7, col. 10-32-col. 11 line 45, which can be advantageously used in place of one or more beam shaping lenses various projection systems, as e.g. called micro displays which project directly into the viewer's eye in heads up displays, see e.g. Bruzzone, col. 10 line 55-col. 11 line 5). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarizing beam splitter plate design to include curved plate polarizing beam splitter design according to teachings of Bruzzone in order to provide higher light output and/or replace or augment other optical components, i.e. to advantageously use curved design in place of one or more beam shaping lenses various projection systems, as e.g. called micro displays which project directly into the viewer's eye in heads up displays, see e.g. Bruzzone, col. 10 line 55-col. 11 line 5, col. 4 lines 1-4). 
Further, Weber teaches in the same field of invention of hybrid polarizer (see e.g. Figs. 1-7, Title, Abstract, paragraphs [01-03, 41-49, 54, 57, 62-67, 73], which is used in display devices, e.g. as polarizing beamsplitter ) and further teaches a reflection-preventing polarizer in the optically transmissive spacer and between the first and second polarizer (i.e. as hybrid polarizer includes reflection-preventing polarizer i.e. absorbing element as absorbing polarizer 140, 240, 340 or 444, having polarizing  dye or pigment between opposite faces of e.g. 240, 340 or 444 and that is between two reflective polarizer stacks e.g. 220, 260 (or 320,360 or 442,446), see paragraphs 41-49, 54, 57, 62-67, 73], see e.g. Figs. 1-3, 6-7, providing further absorption of block light and achieving very high contrast, that is exceptionally valuable for display technology, see paragraphs [40-44, 73]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt polarizing beam splitter and spacer transmissive adhesive layer spacer of Watson to include absorptive polarizing element i.e. reflection-preventing polarizer according to teachings of Weber in order to provide further absorption of blocked light and thus achieve very high contrast, which is exceptionally valuable for display technology, (see Weber, paragraphs [40-44, 73]). 
As a result of the combination of Watson and Weber, the combination also discloses and renders obvious that the reflection-preventing polarizer extends only partially along the length of the spacer, because polarizing beam splitter spacer transmissive adhesive layer spacer includes additional absorptive polarizing element i.e. reflection-preventing polarizer, hence in the length of the spacer from first to second polarizer the reflection-preventing polarizer extends only partially, see Figs. 1-2 elements 225, 228, 226 and equivalents in Fig. 3, 325, 328, 326 see paragraphs [23-26, 32-36], in combination with added absorptive polarizing element i.e. reflection-preventing polarizer i.e. 240, 340 or 444 see paragraphs 41-49, 54, 57, 62-67, 73], see e.g. Figs. 1-3, 6-7 of Weber).   
Regarding claim 2, the Watson-Bruzzone-Weber combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) that the first polarizer and the second polarizer (as polarizers 226, 225, equivalents 126, 125) are configured to transmit light of a same polarization (i.e. as polarizers 226,225 pass the same p-polarization light e.g. light 155, as depicted in Figs. 1,2,4, paragraphs [26, 32-36]).  
Regarding claim 3, the Watson-Bruzzone-Weber combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) that first and second opposing faces are parallel to one another and curved along a length dimension of the plate (i.e. as optically transmissive layer 228/328 with upper and lower sides, as modified with curved faces of Bruzzone, are parallel to one another and curved along a length dimension, as depicted in Figs. 1-3, paragraphs [23-26, 32-36], and in Bruzzone Figs. 5-7, col. 10-32-col. 11 line 45). 
Regarding claim 4, the Watson-Bruzzone-Weber combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) that the first polarizer is a polarizer selected from the group consisting of wire grid polarizers, thin film polarizers, and multilayer birefringent stack polarizers (i.e. as clearly stated for polarizer 226,326 (426) e.g. multilayer optical films, wire grid,  see paragraphs [18, 32-34]). 
Regarding claim 5, the Watson-Bruzzone-Weber combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) that the second polarizer is a polarizer selected from the group consisting of wire grid polarizers, thin film polarizers, and multilayer birefringent stack polarizers (i.e. as clearly stated for polarizer 225,325, (425) e.g. multilayer optical film, thin film polarizer, see paragraphs [18, 32-34]). 
Regarding claim 6, the Watson-Bruzzone-Weber combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) that the first and the second polarizers are a some type of polarizer (i.e. as 226,326 (426) and 225,325, 425), e.g. multilayer optical films, polymeric film,  see paragraphs [18, 32-34]), but is silent that the polarizers are a same type of polarizer. 
However, Weber further teaches that that the polarizers are a same type of polarizer (i.e. as hybrid polarizer includes reflective polarizer birefringent stacks multilayer film 11 with materials 113, 115, as e.g. 220, 260 or 442, 446, with optically transmissive element e.g. absorbing polarizer 140, 240, 340 or 444 in-between,  see paragraphs 41-49, 54, 57, 62-67, 73], see e.g. Figs. 1-3, 6-7, providing high blocked light state and achieving very high contrast over a wide range of viewing angles that is exceptionally valuable for display technology, see paragraphs [40-44, 50, 73]). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watson to specify the polarizers are a same type of polarizer in order to provide high blocked light state and achieving very high contrast over a wide range of viewing angles that is exceptionally valuable for display technology, (see Weber paragraphs [40-44, 50, 73]).
Regarding claim 7, the Watson-Bruzzone-Weber combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) that the optically transmissive spacer (e.g. 228, 328) but is silent that it comprises one or more of a glass or a polymer.  However, Watson teaches (see paragraphs 32-33]) that: “The OCA layers , 228 or 223, can be any suitable adhesive that does not significantly affect the transmission of visible light. The OCA layers, 228 or 223, may in some embodiments be pressure-sensitive adhesives. In other embodiments, the OCA layers, 228 or 223, may, without limitation, be photocurable adhesives or thermally-cured adhesives or two-part adhesives. Therefore it would have been obvious to a person having
ordinary skill in this art before the effective filing date of the claimed invention to make use of the widely available polymeric photocurable or widely available polymeric thermally-curable adhesives. The motivation would have been to reduce costs by using commercially available adhesives.
Regarding claims 8 and 16, the Watson-Bruzzone-Weber combination teaches the invention as set forth above and further teaches that reflection-preventing polarizer is an absorptive polarizer (i.e. as due to combination with Weber where added 140, 240, 340 or 444, is absorbing polarizer having polarizing  dye or pigment, see Weber paragraphs 41-49, 54, 57, 62-67, 73], see e.g. Figs. 1-3, 6-7, providing further absorption of block light and achieving very high contrast, that is exceptionally valuable for display technology, see paragraphs [40-44, 73]). 
Regarding claims 9 and 17, the Watson-Bruzzone-Weber combination teaches the invention as set forth above, and Watson further teaches that  the absorptive polarizer extends parallel to the first and second opposing faces (i.e. as optically transmissive layer of Watson and Bruzzone as modified with polarizing element e.g. layer 24, 340, 444, that extends parallel to the first and second opposing faces, as depicted in e.g. Figs. 1-3, 6-7 of Weber, as applied to Watson).  
Regarding claim 11, the Watson-Bruzzone-Weber combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) that the reflector and the spatial light modulator are on opposite sides of the polarizing beam splitter (i.e. as 139 and 131 are on opposite sides of PBS 101, as 202, 301, as depicted in e.g. Figs. 1, 2, 4, paragraphs [23-26,32-35]), and wherein the light source is positioned to output light to the polarizing beam splitter in a direction orthogonal to an optical path extending from the reflector to the spatial light modulator (i.e. as source 155 outputs light to PBS 101, 201,301 orthogonal to an optical path extending from 139 to 131, as depicted in e.g. Figs. 1, 2, 4, paragraphs [23-26,32-35]).  
Regarding claim 12, the Watson-Bruzzone-Weber combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) further comprising a refractive optic (e.g. projection lens 142, paragraphs [25-26, 32-33]) configured to receive the light propagating away from the polarizing beam splitter and the light source, and to transmit the light towards a viewer (i.e. as 142 is projection lens is receiving light from 101, 201,391 and as projection lens it projects light towards a viewer or a screen, see paragraphs [02, 19, 26], as depicted in Figs. 1-2).    
Regarding claim 18, the Watson-Bruzzone-Weber combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) that first and second opposing faces are parallel to one another and curved along a length dimension of the plate (i.e. as optically transmissive layer 228/328 with upper and lower sides, as modified with curved faces of Bruzzone, are parallel to one another and curved along a length dimension, as depicted in Figs. 1-3, paragraphs [23-26, 32-36], and in Bruzzone Figs. 5-7, col. 10-32-col. 11 line 45). 
Regarding claim 19, the Watson-Bruzzone-Weber combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) that the first polarizer is a polarizer selected from the group consisting of wire grid polarizers, thin film polarizers, and multilayer birefringent stack polarizers (i.e. as clearly stated for polarizer 226,326 (426) e.g. multilayer optical films, wire grid,  see paragraphs [18, 32-34]). 
Regarding claim 20, the Watson-Bruzzone-Weber combination teaches the invention as set forth above, and Watson teaches (see Figs. 1-4) that the second polarizer is a polarizer selected from the group consisting of wire grid polarizers, thin film polarizers, and multilayer birefringent stack polarizers (i.e. as clearly stated for polarizer 225,325, (425) e.g. multilayer optical film, thin film polarizer, see paragraphs [18, 32-34]). 


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. US (hereafter Watson) US 20140176818 A1 in view of Bruzzone et al. (hereafter Bruzzone, of record, see Information Disclosure Statement dated, 05/01/2019) US 6486997 B1 in view of Weber et al. (hereafter Weber, of record) US 20080151371 A1, and further in view of Border et al. (hereafter Border, of record, see Information Disclosure Statement dated, 05/01/2019). 
Regarding claim 13, the Watson-Bruzzone-Weber combination teaches the invention as set forth above, but is silent further comprising a waveguide comprising: incoupling optical elements; and outcoupling optical elements, wherein the incoupling optical elements are configured to receive and incouple the light propagating away from the beam splitter and the light source (i.e. 101,201 and 155), and wherein the out coupling optical elements are configured to outcouple the incoupled light towards a viewer.  
However, Border teaches in the field of augmented reality eyepieces and their control technologies ( similar to the present disclosure relates to an augmented reality eyepiece, associated control technologies, and applications for use, and more specifically to software applications running on the eyepiece, see e.g. col. 1 lines 48-51), and further teaches a waveguide comprising: incoupling optical elements, and outcoupling optical elements, 
wherein the incoupling optical elements are configured to receive and incouple the light propagating away from the beam splitter and the light source (see e.g. waveguides 9104 acting as input ports, such as parts 8922 and 8924 as depicted in Fig. 89-92, see col. 16 lines 25-26, col. 14 lines 34-59), wherein the outcoupling optical elements are configured to outcouple the incoupled light towards a viewer (i.e. as output waveguides 9220, cal. 17 line 8-15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watson with the teachings of Border with waveguide with incoupling and outcoupling elements for the purpose of projecting the image to the user for viewing (Border, col. 20 lines 14-15).  The motivation would have been employ waveguides, which are much more inexpensive than optical lenses, and further reduce coast (see Border, col. 16 lines 39-43). 
Regarding claim 14, the Watson-Bruzzone- Weber-Border- combination teaches the invention as set forth above, and Border teaches further comprising a stack of the waveguides (as waveguides 9106 as an arrayed waveguide grating, col. 16 lines 30-31). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watson with the teachings of Border  to include stack of waveguides for the purpose of providing combined radiation to waveguides and since employing waveguides more inexpensive than optical lenses, and further thus reducing cost (Border, col 16 lines 31-33, col. 16 lines 39-43). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Watson et al. US (hereafter Watson) US 20140176818 A1 in view of Bruzzone et al. (hereafter Bruzzone, of record, see Information Disclosure Statement dated, 05/01/2019) US 6486997 B1, in view of Weber et al. (hereafter Weber, of record) US 20080151371 A1 in view of Border et al. (hereafter Border, of record, see Information Disclosure Statement dated, 05/01/2019) a and further in view Schowengerdt  (of record, see Information Disclosure Statement dated, 05/01/2019) US 20150205126 A1. 
Regarding claim 15, the Watson-Bruzzone-Weber-Border combination teaches the invention as set forth above, including the outcoupling optical elements of each waveguide of the stack  (i.e. as outcoupling waveguides in the stack, see Border Fig. 89-92, see col. 16 lines 25-26, col. 14 lines 34-59), but  is silent that each waveguide of the stack is configured to output light with different amounts of divergence in comparison to the outcoupling optical elements of one or more other waveguides of the stack of waveguides.  
However, Schowengerdt teaches in the same field of invention of virtual reality and augmented reality imaging and visualization systems (the present disclosure relates to virtual reality and augmented reality imaging and visualization systems, paragraph [02]), and further teaches wherein each waveguide of the stack is configured to output light with different amounts of divergence in comparison to one or more other waveguides of the stack of waveguides (Depending upon the diffraction configuration, the beams may came out parallel collimated, as depicted in Fig. 211 for convenience, or in a diverging fan configuration if representing a focal distance closer than optical infinity, paragraph [0264)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Watson with the teachings of Schowengerdt as presented above, for the purpose of representing a closer viewing distance relative to the eye (Schowengerdt, paragraph [0065]). The motivation is self-evident (i.e., it presents a closer viewing distance which is advantageous).

Response to Arguments

Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/Primary Examiner, Art Unit 2872